Citation Nr: 0409289	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-06 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a July 1970 rating decision that assigned a 10 
percent disability rating under Diagnostic Code 6018 for the 
veteran's service-connected conjunctivitis of the right eye, 
chronic, contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  During the course of the appeal, 
the veteran moved from California to Texas, and his claims 
folder was transferred to the Waco, Texas RO, from which it 
was certified to the Board.  


FINDINGS OF FACT

1.  In a July 28, 1970, rating decision, the RO granted 
service connection for conjunctivitis of the right eye, 
chronic, and rated it 10 percent disabling under Diagnostic 
Code 6018.  The veteran did not appeal.  

2.  There was no contention or evidence of record prior to 
the July 28, 1970, rating decision showing that the veteran 
had trachomatous conjunctivitis.

3.  The July 28, 1970, rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The July 28, 1970, rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The July 28, 1970, rating decision did not contain clear 
and unmistakable error.   38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations include enhanced duties to 
notify and assist claimants for VA benefits.  However, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, either in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or clear and 
unmistakable error.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 20.302, 20.1103.  Where evidence establishes 
clear and unmistakable error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (CAVC or Court) has 
set forth a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc)).

In addition, the Court has explained that, when a claim for 
CUE is stated,

[i]t must always be remembered that CUE is a very 
specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the 
attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different 
but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable error.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc review 
denied, February 2, 1994.  

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo, 6 Vet. App. 
at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' be considered valid 
CUE claims."  Fugo, 6 Vet. App. at 44.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107 (b) can never be 
applicable in a claim of CUE.  Cue either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. 
§ 3.105(a); see also Russell, 3 Vet. App. at 314.

Service medical records show that the veteran had a urethral 
discharge in July and October 1969, and the impression was 
gonorrhea.  In January 1970, he was treated for a foreign 
body sensation in the right eye.  Physical examination 
revealed conjunctiva and 4 small ulcers, marginal abound.  
The impression was marginal corneal ulcer, probably 
bacterial.  A corresponding bacteriology note showed staph 
epidermidis from the right eye with corneal ulcer.  On 
separation examination in March 1970, there was mild 
injection of conjunction in the right eye.  It was noted that 
the veteran had marginal corneal ulcers due to bacteria in 
January 1970, and that he was treated with sulpha with good 
results.  It was also noted that he had gonorrhea in July and 
October 1969 that was treated with antibiotics and with good 
results, with no complications or sequelae.  

On VA examination in May 1970, palpable injected 
conjunctivitis was noted in the veteran's right eye, 
appearing granulus.  The cornea was clear and the fundi was 
negative.  The diagnosis was conjunctivitis, right eye, 
chronic and mild.

Based on this evidence, the RO in a July 28, 1970 rating 
decision, granted service connection for conjunctivitis, 
right eye, chronic, and assigned a 10 percent disability 
rating under Diagnostic Code 6018, which was the maximum 
rating available under this code.  

The record reflects that the veteran was notified of the July 
28, 1970 rating action in an August 5, 1970 letter from the 
RO.  See Control Document and Award Letter, dated August 5, 
1970.  He did not appeal.  Thus, the July 28, 1970 rating 
action became final and may be revised only if CUE is found.  

The veteran alleges that the July 28, 1970 rating decision 
contains CUE because he had "trachoma" type conjunctivitis 
in service, and that, therefore, he should have been rated 
under Diagnostic Code 6017, for which the minimum evaluation 
was 30 percent while there was active pathology.  

In June 2000, a VA rating specialist wrote a Memorandum for 
the record.  The rating specialist suggested that trachoma is 
chronic and infectious (analogous to gonorrhea and Chlamydia 
trachoma), and is identified by vascular invasion or ulcers 
of the cornea and granulus changes.  Based upon this 
evidence, the rating specialist concluded that the veteran 
appeared to have had trachomatous conjunctivitis, active at 
the time of the VA examination in May 1970.  

In July 2000, the veteran was examined by VA and the RO 
solicited a medical opinion of whether trachoma was the 
initial etiology of the veteran's conjunctivitis.  By 
history, the veteran told the examiner that he was told in 
service by a military ophthalmologist that he had a scar in 
the back of the right eye.  He reported that he had bouts of 
conjunctivitis in the right eye intermittently for several 
years.  Upon examination, the examiner stated that there were 
no objective factors of disability, including no sign of 
inflammation, allergy or infection.  The VA examiner further 
stated there was no scar in the back of the right eye, no 
significant eye disease, and therefore, insufficient evidence 
to warrant the diagnosis of chronic conjunctivitis, 
trachomatous, at that time.  

As noted above, at the time of the rating decision in July 
1970, the veteran's eye disability was rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (1970).  Under that diagnostic 
code, conjunctivitis, other, chronic, was rated 10 percent 
disabling when active with objective symptoms.  When healed, 
it was rated under residuals, and if no residuals it was 
rated zero percent.  Id.  

Under Diagnostic Code 6017, conjunctivitis, trachomatous, 
chronic active; rated for impairment of visual acuity; 
minimum rating while there was active pathology was 
30 percent.  Healed; rated on residuals, if no residuals, 
rated as zero.  38 C.F.R. § 4.84a, Diagnostic Code 6017 
(1970).  

The Board concludes that the July 28, 1970, rating decision 
does not contain CUE.  The veteran's arguments amount to 
essentially a disagreement with how the RO reviewed and 
weighed the evidence of record in July 1970.  As previously 
noted, a mere disagreement with how the RO evaluated the 
facts of record is not a valid basis for finding CUE in a RO 
decision.  38 C.F.R. § 3.105(a).  The written arguments 
expressed by the veteran and his representative are 
essentially a request for readjudication of the claim on the 
merits addressed by the RO in July 1970.  This is not the 
purpose of a review based upon CUE.  To the extent that the 
veteran and his representative are attempting to rely on 
evidence developed since 1970, the Board points out that a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication.

There is no indication in the record that the RO failed to 
consider all of the evidence of record in July 1970.  
Likewise, the Board finds no error in the application of law 
in the July 1970 rating decision.  There was no medical 
diagnosis of trachoma, or trachomatous conjunctivitis, of 
record at the time of the 1970 rating decision.  The evidence 
of record at that time showed that the veteran had 
conjunctivitis of the right eye, chronic and mild.  Service 
connection was granted and the diagnostic code and assignment 
of a 10 percent disability rating were based upon the 
diagnoses shown in service and upon VA examination.  While 
the service medical records show that the veteran had 
gonorrhea in service, there was no medical evidence of record 
suggesting that he had residuals of gonorrhea in the form of 
trachoma conjunctivitis.  Again, there was no diagnosis of 
trachoma conjunctivitis.  To the contrary, upon separation 
examination in 1970 it was noted that the veteran had no 
complications or sequelae of gonorrhea.  Accordingly, his 
conjunctivitis was properly rated under Diagnostic Code 6018.    

In summary, the record does not demonstrate that the 
incorrect facts were before the RO at the time of the July 
28, 1970, rating decision or that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.  Thus, the July 28, 1970, rating 
action does not contain clear and unmistakable error.  


ORDER

The July 28, 1970 rating decision was not clearly and 
unmistakably erroneous.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



